Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is responsive to claims filed on 04/13/2022.
Claim 3-21 are currently pending.

Allowable Subject Matter
Claims 3-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 11, the primary reason for allowance is, the applicants claimed invention disclose A stapling system, comprising: a housing; a shaft extending from said housing; an end effector comprising a first jaw and a second jaw, wherein said first jaw is rotatable relative to said second jaw, and wherein said end effector further comprises a staple cartridge including staples removably stored therein; a firing system including a firing member movable through a staple firing stroke between a beginning position and an end position; and a remote computer console including a viewing screen, wherein data regarding a completion progress of the staple firing stroke between said beginning position and said end position is output to said remote computer console, wherein said stapling system further comprises a position sensor that outputs a signal indicative of the position of said firing member between the said beginning position and the said end position of the staple firing stroke.
 The prior art does not anticipate the claimed subject matter, and it would not have been obvious to one of ordinary skill in the art to have combined the teachings and suggestions of the prior art to arrive at the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS IGBOKWE/
Examiner, Art Unit 3731
/ANDREW M TECCO/Primary Examiner, Art Unit 3731